Citation Nr: 0500633	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  98-16 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.  The veteran also had active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) at various 
times from June 1980 to February 1996.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied a claim of 
entitlement to service connection for diabetes mellitus.  The 
veteran perfected an appeal as to that denial.  The Board 
remanded the case to the RO in July 2000 and again in October 
2001.  Then in a December 2002 decision, the Board denied the 
appeal.

The veteran appealed the December 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2004, while this case was pending at the Court, 
VA's Office of General Counsel and appellant's representative 
filed a Joint Motion requesting that the Court vacate the 
Board's December 2002 decision.  That same month, the Court 
issued an Order vacating the December 2002 Board decision.  
In August 2004, the Board remanded the case to the RO, in 
compliance with the Court Order, to assure that VA's duty to 
notify was satisfied by notifying the veteran of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.

2.  Diabetes mellitus was first manifested in March 1993 and 
did not have an onset during ACDUTRA; and worsening was first 
shown in November 1993.

3.  Medical evidence attributes any worsening of diabetes 
mellitus to the natural progression of the disease.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service, nor was it incurred in or 
aggravated by ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in August 2004, and in the 
statement of the case and supplemental statements of the 
case.  He was informed of the information and evidence 
necessary to substantiate the claim, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of his claim.  The RO has afforded 
the veteran pertinent examination.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.




II.  Background

The veteran's service medical records (SMRs) during his 
period of active military service from June 1977 to June 1980 
are negative for evidence of any signs or symptoms of 
diabetes mellitus.  

Pay records pertaining to the veteran received from the 
Defense Accounting and Finance System (DFAS) reflect that he 
received pay for ACDUTRA performed from June 4 through June 
19, 1993. The veteran received no other active duty pay in 
1993.

The veteran has reported that he was treated at an Army 
medical clinic at Fort Drum, New York, in June 1993, while 
performing ACDUTRA summer camp.  The RO attempted to obtain 
these treatment reports; however, none were located.


Medical records from Bethesda Naval Hospital in March 1993 
show that the veteran was admitted with a provisional 
diagnosis of new onset diabetes (probably type I).  The 
assessment was new onset diabetes mellitus.  The veteran 
received hydration with saline and subcutaneous insulin.  

VA medical records show that the veteran was transferred to a 
VA Medical Center the following day in March 1993.  There he 
underwent hydration and was given four units of subcutaneous 
insulin and five mg of Glyburide.  He was started on 
Micronase (Glyburide).  The discharge summary shows that 
during the course of hospitalization, the veteran refused 
diagnostic treatment and did not want any more help or 
medical treatment.  He refused diabetic teaching.  Because he 
refused care he was sent home on Micronase, and to be 
followed up at the West Virginia VA hospital.  A VA medical 
certificate shows that the impression was new onset of 
diabetes mellitus.  

A May 1993 VA clinical report reflects hospitalization for 
two days for symptoms of polyuria, polydipsia, 
lightheadedness, headaches, and weight loss.  The veteran 
reported a weight loss from 210 to 197 pounds over two months 
and stated that a diagnosis of diabetes mellitus had been 
given a couple of years before.  The veteran was hydrated and 
started on Glyburide.  He refused to have blood drawn or to 
have his glucose checked and demanded to be discharged 
against medical advice.  The report noted that the veteran 
was aware of his diagnosis of diabetes and of the 
complications of not adequately treating his hyperglycemia.  
The report contains a diagnosis of adult onset diabetes.

VA medical records in November 1993 show that the veteran was 
hospitalized with an admitting diagnosis of poorly controlled 
diabetes.  A discharge summary report at that time records a 
history of noncompliance.  The veteran presented with a 
weight loss of about 23 pounds, polyuria, and polydipsia in 
May 1993.  The veteran was seen in the clinic three days 
before with blood glucose of 350.  Glyburide was increased to 
five mg.  He was admitted with blood glucose of 315.  The 
report noted that the veteran had had poorly controlled 
diabetes mellitus on Glyburide and was being admitted to 
institute insulin therapy.  The report indicates that the 
veteran was uncooperative and noncompliant.  On the third 
hospital day, the veteran was started on Glyburide again, 10 
mg in the morning, and 5 mg in the evening.  The resident and 
attending physician felt that the veteran did not qualify for 
insulin therapy.  The veteran was sent home on 10 mg of 
Glyburide q a.m., and 5 mg q p.m.

A January 1994 VA hospital discharge summary report reflects 
a four-day admission for management of hypoglycemia.  The 
report shows that the veteran had been diagnosed with non-
insulin dependent diabetes mellitus for approximately four 
months, and presented with complaints of increased dizziness, 
polyuria, polydipsia, fatigue and nausea for about two weeks.  
Insulin was started, and prescribed on discharge.  The 
discharge diagnosis was insulin dependent diabetes mellitus.

An April 1995 West Virginia National Guard retention 
examination report shows that the veteran was found to have 
an elevated glucose level.  That report noted that there was 
no significant past medical history.  At that time, the 
examiner recommended a follow-up visit with the veteran's 
family physician regarding the elevated glucose finding.  

During a June 1999 hearing before the RO, and a March 2000 
Video-Conference hearing before the undersigned, the veteran 
testified that his diabetes mellitus began in early 1993, 
that he had been treated with insulin prior to going to 
ACDUTRA in June 1993, and that during ACDUTRA he took insulin 
and had a serious insulin reaction.  He attributed the 
insulin reaction to a lack of proper storage for his insulin 
during hot weather at Fort Drum.  He had stored it in his 
locker and it was hot when he took it.  Later he became sick 
and the next day he went to the hospital emergency room for 
treatment.  He further testified that a treating physician at 
Fort Drum obtained fresh insulin and arranged to have it 
stored in the mess hall refrigerator.  He testified to the 
effect that the insulin reaction that occurred at Fort Drum 
caused his diabetes mellitus symptoms to increase in 
severity, as shown by a greater need for insulin since that 
time.

In a November 2000 letter, a VA physician reported that he 
first saw the veteran on November 2000, that a review of the 
veteran's chart reflected that he was currently being treated 
for diabetes, and that the onset of the patient's diabetes 
began in 1993 while in the service.

In a December 2000 letter, the director of the VA Pittsburgh 
Healthcare Systems noted that the veteran had been treated 
there from 1991 to October 1998, and that from 1993 the 
veteran carried a diagnosis of diabetes.

A June 2002 VA examination report shows that a VA physician 
reviewed the claims file and provided a requested opinion as 
to whether the veteran's diabetes mellitus worsened during 
ACDUTRA from June 4 to June 19, 1993.  The physician reviewed 
medical records including relating to hospitalization in 
March, May, and November 1993.  The physician noted that it 
was clear from the medical record that the veteran had 
diabetes mellitus prior to the active duty training dates in 
June 1993, noting that the veteran was admitted for diabetes 
in both March and May 1993.  The physician noted that during 
both of those admissions, the veteran was discharged on 
Glyburide, an oral hypoglycemic agent; and that the May 
discharge was May 26, 1993, just over a week prior to his 
active duty training from June 4 to June 19, 1993.  The 
physician noted that at the time of that discharge from duty, 
the veteran was not on Insulin, but had been prescribed 
Glyburide.  

The physician noted that the veteran alleged that improperly 
stored Insulin contributed to worsening of his disease during 
the period of active duty training.  The physician opined 
that there was no mechanism by which this could believably 
occur.  The physician further opined that it seemed much more 
likely that progression of the underlying disease process 
caused a natural worsening of the diabetic state over time.  
In this regard, the physician noted that in November 1993, 
the veteran was also admitted to the hospital for diabetes 
and was not on Insulin at that time.  He was treated with 
Glyburide in November 1993 at the time of discharge from the 
hospital.

The report concluded with a summary that in response to the 
question about the period of active duty training, there is 
no evidence that the diabetes had any significant progression 
during the period of active duty training.  The physician 
noted that the veteran was supposed to be taking oral 
hypoglycemic agents, not Insulin, during that period of time.  
The physician opined that the worsening of the veteran's 
disease is quite consistent with the natural progression of 
uncontrolled diabetes mellitus.  The physician concluded with 
an opinion that there is no reason to believe that any 
treatment during the period of active duty training changed 
the natural course of the disease process.

VA medical records include a report of Emergency/Triage 
Nursing Assessment showing that the veteran was admitted in 
July 2002 for complaints of seizures.  In that report, it was 
noted that the veteran was asking for a letter that states 
that his current health problems were all related to an 
incident in 1991.  The veteran reported that he took an 
insulin injection of insulin that was "hot," while 
performing service in the Guard.  In an associated form, VA 
Medical Record-Discharge Instructions, dated the same day, 
in the section for special instructions, there is a statement 
that the veteran's symptoms were the result of long term 
diabetes that have been poorly controlled; and that it was 
aggravated in 1993 after an episode of improperly stored 
insulin.  There is a signature at the bottom of that 
statement and a registered nurse signed at the bottom of that 
form. 

In a December 2002 statement, a physician stated that the 
veteran was seen at the physician's clinic that day for the 
first time.  The physician stated that the veteran contended 
that his diabetes worsened after using insulin that was 
improperly stored during a training weekend in June 1993.  
The physician stated that he had reviewed the claims file, 
and that it was his opinion that it was as likely as not that 
the veteran's diabetes was aggravated beyond normal 
progression due to this incident.  The physician opined that 
the diabetes was probably suddenly and significantly worsened 
in June 1993, though he could not be certain as to the long-
term effect of this incident.

The veteran has submitted several lay witness statements in 
which the witnesses attested to witnessing the veteran being 
administered insulin in or around March 1993.  The veteran 
has also submitted lay statements from others attesting that 
the veteran had an insulin reaction in July 1993 during 
annual training due to improperly stored insulin.  


III.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Certain chronic diseases, including diabetes mellitus, 
may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2004).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2003).  

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) is not available in this appeal.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

The appellant is claiming entitlement to service connection 
for diabetes mellitus, which he argued resulted from 
mishandling of his "medication" during ACDUTRA.  He has 
testified that his diabetes mellitus began in early 1993, 
that he had been treated with insulin prior to going to 
ACDUTRA in June 1993, and that during ACDUTRA he took insulin 
and had a serious insulin reaction.  He attributed the 
insulin reaction to a lack of proper storage for his insulin 
during hot weather at Fort Drum.

First, with respect to the veteran's period of active duty 
from June 1977 to June 1980, the medical evidence does not 
show any indication of diabetes mellitus during that period 
of service and this disorder is not shown until March 1993, 
many years after separation from active military service.  
Moreover, as just discussed, the veteran does not claim a 
nexus with that period of service, but rather with a period 
of ACDUTRA in 1993, on the basis of aggravation of a 
preexisting disease.

Therefore service connection on a direct basis cannot be 
granted nor can diabetes mellitus be presumed to have begun 
during active service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  
For that reason, the relevant question becomes whether 
diabetes mellitus began or was aggravated during ACDUTRA in 
June 1993.

The evidence shows that a diagnosis of new onset of diabetes 
mellitus was made in March 1993, prior to his ACDUTRA in June 
1993.  The Board notes that in November 2000 a VA physician 
provided a statement that the onset of the veteran's diabetes 
mellitus began while "in the service" in 1993.  This 
physician's medical opinion that diabetes began in 1993 is 
consistent with the other medical evidence to that effect.  
That it began "in service" is a legal conclusion that is 
beyond the physician's expertise.  Although the evidence 
shows that diabetes mellitus began in 1993, the veteran had 
no "active military service" in 1993, or within the prior 
year.  He also did not perform ACDUTRA in 1993 before June of 
that year.  The evidence, including the opinion contained in 
the June 2002 VA examination report, shows that the veteran's 
diabetes started before the ACDUTRA performed in June 1993.  
Thus, although the November 2000 VA letter contains an 
opinion that the veteran's diabetes began in 1993 while in 
the service, the evidence does not show that diabetes 
mellitus began during any qualifying period of service, 
including ACDUTRA in June 1993.

The Board notes that there is a VA medical record dated in 
July 2002, which gives the impression of support to the 
veteran's claim that his preexisting diabetes mellitus was 
aggravated during ACDUTRA in June 1993.  That record contains 
a statement of an opinion that the veteran's diabetes 
mellitus was aggravated in 1993 after an episode of taking 
improperly stored insulin.  Also, in a December 2002 
statement, a physician opined that the veteran's diabetes was 
aggravated due to the incident involving the improperly 
stored insulin.

However, those statements appear to have been made on the 
basis of a history given by the veteran that his current 
health problems were linked to taking insulin that was hot 
while performing ACDUTRA in the Army National Guard.  The 
Board notes that a mere recitation of the veteran's self-
reported lay history does not constitute competent medical 
evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. 
App. 406 (1996).  The Board is not bound to accept medical 
opinions or conclusions, which are based on history supplied 
by the veteran where that history is unsupported by the 
medical evidence. See Black v. Brown, 5 Vet. App. 177, 180 
(1993).

These opinions are inconsistent with other competent 
evidence, including the November 1993 VA hospital report and 
the June 2002 VA opinion, which reflects that the veteran was 
not taking insulin at the time of the June 1993 ACDUTRA, and 
did not start taking insulin until months later.  The 
evidence reflects that the veteran was first prescribed 
insulin in January 1994.  

Further, the June 2002 VA opinion links any worsening of 
diabetes mellitus to the natural progress of the disease.  
That physician concluded that there was no evidence that the 
diabetes had any significant progression during the period of 
active duty training, that the worsening was quite consistent 
with the natural progression of uncontrolled diabetes 
mellitus, and that the veteran was supposed to be taking oral 
hypoglycemic agents, not insulin, during the time of his 
ACDUTRA.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that diabetes mellitus was aggravated due to taking 
improperly stored insulin during his ACDUTRA in June 1993.  
The evidence opposed to his claim of aggravation, including 
contemporaneous records and the opinions cited above, is 
internally consistent.  These are thus more persuasive than 
the two supporting opinions, which are inconsistent with the 
remainder of the competent evidence.  The medical treatment 
record shows that the veteran had an onset of diabetes 
mellitus in March 1993.  Although treated with insulin in the 
hospital in March 1993, afterwards he was on oral 
hypoglycemic agents, not insulin.  It was not until January 
1994 that insulin was instituted as the prescribed 
medication.

The veteran has testified and provided lay evidence in 
support of his claim.  However, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Here 
the central issue is whether an injury due to taking 
improperly stored insulin during ACDUTRA in June 1993 
worsened the veteran's diabetes mellitus.  This is a medical 
question requiring proper medical expertise.  The evidence 
does not reflect that the appellant or the others providing 
lay statements currently possess the required specialized 
medical training and knowledge, nor is it contended 
otherwise.  Thus, the lay evidence cannot be given any weight 
in the central issue here of nexus.

After considering all the evidence, including the testimony 
offered in this matter, the Board finds that the 
preponderance of the evidence is against the claim.  In 
reaching this decision, the Board considered the "benefit of 
the doubt" doctrine, however, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  38 
C.F.R. § 3.102 (2004).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


